RANDALL, C. .1.
Concurring with the opinion of the court in the disposition of this case, I desire to add the following suggestions, which are deemed pertinent to the character of the case and the nature of the proceedings had before the Chancellor.
The record in this case is in a very confused and almost unintelligible condition. The rulings and orders of the Chancellor in relation to the answer which the defendant attempted to put in, are vague, and indeed, the indorsement which appears on the back of the answer itself, is the only order in the record preceding the final decree in respect to it, although the decree pro eonfesso, signed by the complainant’s solicitors, recites that the defendant is “ still in default to answer,” having failed to answer “in compliance of law and the'order of this honorable court.” I am therefore unable to discover that the court, prior to the final hearing and decree, did actually strike out the answer to which the defendant had annexed his affidavit, on the 7th day of December, 1867, or that it was adjudged by the court to be insufficient, or not in compliance with the supposed order requiring the said answer to be sworn to. The record should show that the answer was struck off by the court. I know of no rule giving the solicitors the power to adjudicate upon the sufficiency of an adversary’s pleading. But in view of the final determination of the case, it is unnecessary to take any order relating to these proceedings.
*408The bill alleges that the defendant “ claims to have an interest in the premises by reason of a purchase under a certain confiscation sale, had by and under a decree rendered in the 'United States District Court,” and also by reason of a certain tax sale, had on the 13th February, 1885, by the U. S. Direct Tax Commissioners, under a certain act of Congress, for the collection of direct taxes in the insurrectionary States, and alleges that said confiscation sale, and the tax sale, wore irregular, not made in conformity to law, are void and fraudulent, and the acts of Congress aforesaid were unconstitutional, inoperative, and void. As to the said direct tax sale, the bill does not show that the defendant claims to hold any tax certificate or tax deed of said premises, but it alleges that such tax sale, and another tax sale of said premisos, made in June, 1S63, had boon “ sot aside by the Board of Tax Commissioners, under and indirection of the Government of the United States.” By the complainant’s own showing, then, the. defendant’s “claim” under the tax sale is not a color or cloud of title, but a mere empty pretext, which would not be regarded by any court, and cannot be made a source of serious annoyance to the complainant, or against which lie is entitled to invoke the aid of a court of equity to obtain relief, as his remedy at law is unquestionable, plain, and adequate; indeed, the prayer that said tax sale bo set aside, would seem to be superfluous, the government of the United States and the Tax Commissioners having already set it aside and annulled it, according- to the averment in the bill of complaint.
The bill prays that the said confiscation sale may be dechi'-ed void, and that the defendant’s title thereunder be set aside and declared void, and that the defendant be enjoined from asserting-any interest in said premises thereunder, &g. The complainant (appellee) insists that “ the principle is well established, that the jurisdiction of any court exercising authority over a subject, may be inquired into in every other court, when the proceedings of the former are relied on and brought before, the hitter by *409the party claiming the benefit of such proceedings.” This is unquestionably true. Whenever a party introduces the proceedings or judgment of one court before another court, it can have no weight or force, if the court whose proceedings are so sought to be used, had no jurisdiction; and its record may be examined to ascertain its authority and jurisdiction; yet this right to question the jurisdiction is not in the nature of appellate or supervisory power, but a rule of evidence.
In this case the complainant, by Ms bill, seeks to examine, review, and set aside the judgment and decree of the District Com-t of the United States, and to cancel and destroy the effect and power of such decree; in other words, the circuit court of tMs State is invoked to assume the character of an appellate tribunal, to decide whether the proceedings of the U. S. District Court are regular and according to law, and to reverse or annul such judgment or decree of the federal court. This is not the first time that such an experiment has been attempted. The lessons of history, too fresh in the memory of all, should have dispelled the notion of the supremacy of the States and State courts over the proceedings of the judicial tribunals of the United States, acting under and in the enforcement of the laws of the United States. The government of the Union has provided high tribunals, and invested them with full power and authority to examine and correct all errors committed by its inferior courts, and to keep them within their appropriate limits. The decisions of the appellate judicial tribunal of the federal government, upon questions arising under acts of Congress, are final, conclusive, and binding upon the judicial and political, agents alike of the general and State governments; and in the event that the inferior courts of the United States transcend their authority and jurisdiction, the appellate power of the S«" preme Court affords a plain, adequate remedy.
But it may be said that the writ of injunction sought, is in no sense a prohibition to the court in the exercise of its jurisdiction; that it is not addressed to the court, and does not affect to in *410terfere with it; that the process is directed only to the party j that it does not assume superiority over the federal court in which the proceedings were had, or attempt to control its proper jurisdiction. Unfortunately, however, the remedy sought here is to prevent the execution of the judgmexxt of the District Court. An execution is the afruetus, finis, et efeetus legis." The execution stayed or prohibited, destroys the effect of the judgment itself, and renders it of no value. Cases may occur, perhaps, where, by reason of the transactions of parties to a judgment rendered ixx the U. S. Court, the party may be enjoined by a State court from enjoying the fruits of the judgment. But this is xxot such a case.
In Duncan vs. Darst et al., 1 How., 301-8, the court say: “The general rule is, (5 Watts R-., 144, and nothing is better settled,) that an officer is not justified-in obeyixxg the order of a judge, or court, having no jurisdiction in the matter; and this rxxle applies in an especial manner, as between the State and federal courts, where it xxever has been supposed that the judges of the one could control the process of the other. If it was otherwise, and writs of injunction, of supersedeas, and orders to discharge defeixdants from imprisonment, could be granted by State courts, or judges, to render ixxeffectual jxrocess issued from the courts of the United States, the jurisdiction of the latter might be, and probably would be, overthrowxx in parts of the Union; as it would be the exercise of the power of prohibition, and might be extended to defeat the fruits of all judgmexxts rendered by federal courts and judges. A conflict of jurisdiction fraught with more dangerous consequences could xxot well be supposed.” In the same case the court remarks: “As State coux-ts ox- magistrates cannot be compelled to aid a'federal court in the exercise of its jurisdiction, so xxeither can they be permitted to restrain its process by injunction or otherwise, as was held in McKim vs. Voorhies.” 1 Cranch, 279. The same was held in English et al. vs. Miller et al, 2 Rich. Eq. R., 320. The complainants filed a bill praying an injunction to restrain the *411collection of an execution issued upon a judgment recovered in the IJ. S. Circuit Court for South Carolina. The Chancellor says: “ If the complainants had any peculiar equitable ground of relief against the judgment, their application should have been made on the equity side of the court which rendered the judgment. This court has certainly no authority to enjoin the proceedings of the federal court.” On appeal to the Court of Appeals in equity, the decree of the circuit court was affirmed.
In the cases of Ableman vs. Booth, and United States vs. Booth, 21 Howard, 506, in which a District Court of the United States, having convicted and sentenced the defendant, Booth, to imprisonment under a statute of the United States, the Supreme Court of a State discharged the defendant from impris. onment under the writ of habeas corpus, on the ground that, in the opinion of the State court, the act of Congress under which he was convicted was unconstitutional and void, the Supreme Court of the United States say: “The supremacy of State courts over the courts of the United States, in cases arising under the Constitution and laws of the United States, is now for the first time asserted and acted upon in the Supreme Court of a State. The supremacy is not, indeed, set forth distinctly and broadly, in so many words, in the printed opinions of the judges. It is intermixed with elaborate discussions of different provis. ions of the fugitive slave law, and of the privileges of the writ of habeas corpus. But the paramount power of the State court lies at the foundation of these decisions; for their commentaries upon the provisions of that law, and upon the privileges and power of the writ of habeas corpus, were out of place, and their judicial action upon them without authority of law, unless they had the power to revise and control the proceedings in the criminal case of which they were speaking; and their judgment, releasing the prisoner, can rest xrpon no other foundation.” “ If the judicial power exercised in this instance has been reserved to the States, no offense against the laws of the United States can be punished by their own courts, without the permission and *412according to the judgment of the courts of the State in which the party happens to be imprisoned; for, if the Supreme Court of the State possessed the power it has exercised in relation to offenses against the act of Congress in question, it necessarily follows that they must have the same judicial authority in relation to any other law of the United States; and consequently, their supervising and controlling power would embrace the whole criminal code of the United States, and extend to offenses against the revenue laws or any other law intended to guard the different departments of the general government from fraud or violence. And, moreover, if the power is possessed by the Supreme Court of one State, it must equally belong to every other State in the Union, when the prisoner is within its territorial limits; and it is very certain that the State Courts would not always agree in opinion; and it would often happen, that an act which was admitted to be an offense, and justly punished in one State, would he regarded as innocent, and indeed praiseworthy, in another.
“No State can authorize one of its judges or courts to exercise judicial power within the jurisdiction of another and independent government. The powers of the general government, and of the State, although both exist and are exercised within the same territorial limits, are yet separate and distinct sovereignties, acting separately and independently of each other within their respective spheres; and the sphere of action appropriated to the United States is as far beyond the reach of the judicial process issued by a State judge or court as if the line of division was traced by landmarks and monuments visible to the eye.
“ The Constitution contemplated that in the sphere of action assigned to the Federal Government, it should be supreme, and strong enough to execute its own laws by its own tribunals without interruption from a State or from State authorities. And it was evident that anything short of this would be inadequate to.the main objects for which the Government was established.
*413“ The judicial power (of the United States) was justly regarded as indispensable, not merely to maintain the supremacy of the laws of the United States, but to guard the States from any encroachment upon their reserved rights by the Federal Government. And as the Constitution is the fundamental and supreme law, if it appears that an act of Congress is not pursuant to and within the limits of the power assigned to that •Government, it is the duty of the courts of the United States to declare it unconstitutional and void.”
The court says further: “ If the authority of a State, in the 'form of judicial process or otherwise, should attempt to control ■the marshal or other authorized officer or agent of the United States in any respect, it would bo his duty to resist it and call to his aid any force that might be necessary to maintain the authority of law against illegal interference. No judicial process, whatever form it may assume, can have any lawful authority outside the limits of the jurisdiction of the court or judge by whom it is issued; and an attempt to enforce it beyond these 'boundaries is nothing more than lawless violence.”
Now, in the case at bar, the court of the State is invoked to issue its injunction to prevent a citizen from obtaining benefits that have been accorded to him under the operation of a judgment of a court of the United States; and the State court has proceeded to adjudge unlawful and void an apparent right acquired in pursuance of such judgment on the ground that the 'Federal court had exceeded its judicial power, and has issued Its injunction “ forbidding and restraining the defendant from, eyer setting up any title or claim by reason of said confiscation sale.”
The judgment and decree of the circuit court, therefore, is nothing more nor less than an attempted exercise of a quasi appellate jurisdiction, bringing in review and annulling the ‘judicial proceedings of a tribunal having exclusive jurisdiction of the subject matter, and threatening a party with the pains and penalties of disobedience and contempt, if he shall at*414tempt to enjoy the fruits of the judgment of the Federal court. I conceive that the circuit court had no power to award the “relief” prayed for, and that its proceedings tend to bring on a conflict between the State and Federal authorities, if either should proceed to enforce its decree.
It is further alleged by the complainant in his bill that the defendant was in possession of the premises in question prior to the third of November, 1865, under his said pretended titles. Instead, however, of commencing his action at law to recover such possession, and establishing his own superior title, (in, which action the defendant, by setting up and claiming his rights growing out of the confiscation sale and the tax sales, would have subjected his evidences of title to inquiry and adjudication, upon the , principle that “ the jurisdiction of any court exercising authority over a subject maybe inquired into in every other court when the proceedings of the former are relied on and brought before the latter by the party claiming the benefit of such proceedings,”) he entered into an agreement with the defendant whereby he obtained possession of the premises subject to the legal rights of tiro parties, to be determined by the courts, and the respective parties agreed to await- and abide by the adjudication of the courts in cases already commenced or about to bo commenced, and engaged that in the event that- the final decision of the courts should be in favor of the tax purchasers, the complainant was to pay the defendant a reasonable rent, to be determined after such final decisions by and between the parties; and that this complainant has ever since occupied said premises, awaiting the final decision of said courts in cases already commenced and pending before the United States Circuit Court; and says that the defendant, disregarding said agreement in July, ISC'?, demanded payment of six hundred dollars of rent or the possession of .the premises, and threatened to invoke the aid of the proper authorities in case the complainant should refuse to comply with the demand; and that the defendant had commenced a proceeding against him *415before a justice of tbe peace for tbe purpose of removing complainant from said premises, all which actings and doings are alleged to be “ contrary to the express understanding, and in. violation of said agreement, and contrary to equity and good conscience.”
I have no doubt that under this state of facts the proceedings before the justice of the peace would have been dismissed whenever such facts should appear. This agreement estops the defendant from taking any such measures to obtain possession. His right of possession, as well as his claim for rent, depends upon the adjudication of questions affecting the title and interests of the respective parties in the premises, according to the terms of the agreement as set forth in the bill.
It is claimed that the complainant, by reason of the violation of the agreement in instituting such proceedings before the justice of the peace on the part of the defendant, had a right to abandon and treat the contract as. rescinded, and having the advantage of possession under the agreement, to file this bill to secure himself from the annoyance of the suit before the justice, and to cancel all the defendant’s pretended evidences of title; and he may say that he is not in a condition to bring an action of ejectment because he is already in full possession. But if he chooses to abandon the agreement, and resort to measures not contemplated by it, because the defendant has not kept it, he must not take any such advantages of the agreement himself as is given by his being in possession under it. If he abandons and rescinds it in one respect he must abandon it altogether; and having placed the premises in the condition in which he- found them, to wit: in the possession of the defendant, he then has his plain, adequate, and complete remedy at law, and may accomplish thereby and enjoy the full benefit of all his legal rights as fully and completely as he undertakes to do by this bill.
When he shall have restored the defendant to the position in which he found him', and by his appropriate action recovered *416the possession of the premises, his own rights and the rights of the defendant will have been duly passed upon by a court and jury, and he will be under no necessity of invoking the aid of a court of equity; but if he desires to reverse and set aside the judgment of the court of the United States, he must proceed before those tribunals which have the jurisdiction and power to give him the remedy sought.
In my opinion the hill should be dismissed.